DETAILED ACTION
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10,050,233. This is a statutory double patenting rejection.Regarding claim 1, claim 1 of U.S. Patent No. 10,050,233 teach substantially the entire claimed structure, as applied to claim 1 of the present application, except forming plurality of concave portions.  
However, a structure which includes convex portions must inherently comprise concave portions because convex portions must be created between two adjacent concave 
Even further, application number 16/743,473 is not divisional of application number 15/636,477.  The restriction recited in application number 13/882,848 does not recite the difference between top-emission type and bottom emission type.  Said restriction identifies species V as a device drawn to “an organic light emitting diode, an image display device and an illuminating device” and said limitation is not recited in the present application.
In light of the above, application number 16/743,473 and application number 15/636,477 are directed to the “same invention”.
Regarding claims 2-5 of the present application, claims 2-5 of U.S. Patent No. 10,050,233 are identical to claims 2-5 of the present application.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishihara et al. (“Organic Light-Emitting Diodes With Photonic Crystals On Glass Substrate Fabricated by Nanoimprint Lithography”, Applied Physics Letters, Vol. 90, pp. 111114-1 to 111114-3, published online March 15, 2007) and/or Feng et al. ("Highly directional emission via coupled surface-plasmon tunneling from electroluminescence in organic light-emitting devices", Applied Physics Letters, Vol. 87, 241109-1 to 241109-3, December 6, 2005). Regarding claim 1, Ishihara et al. in figure 1 and related text a top-emission type organic light emitting diode, comprising: 
a substrate; 
a cathodic conductive layer “Al Metallic cathode” comprising 70% by mass or more of Ag, wherein the cathodic conductive layer is laminated on the substrate; 

an anodic conductive layer IZO formed from a transparent conductor, wherein the anodic conductive layer is laminated on the organic electroluminescence layer, and 
a lattice structure, in which a plurality of concave portions are periodically and two-dimensionally arranged, wherein the concave portions are provided to the cathodic conductive layer at an interface between the cathodic conductive layer and the organic electroluminescence layer, wherein the lattice structure is a triangular lattice structure; 
wherein the organic light emitting diode is configured to emit light at an extraction wavelength X (nm), and the extraction wavelength X (nm) and a distance p (nm) between centers of adjacent concave portions in the lattice structure are within a polygonal-shaped region defined by straight lines sequentially connecting the following coordinates A, B, C, D, E, F, Q H, I, J, and A in a graph illustrating a relationship between the light extraction wavelength and the distance, wherein A (X = 450, p = 258 + W(1/2)), B (X = 500, p = 319 + W(1/2)), C (X = 600, p = 406 + W(1/2)), D (X = 700, p = 484 + W(1/2)), E (X = 800, p = 561 + W(1/2)), F (X = 800, p = 493 - W(1/2)), G (X = 700, p = 425 - W(1/2)), H (X = 600, p = 353 - W(1/2)), I (X = 500, p = 262 - W(1/2)), and J (X = 450, p = 110 - W(1/2)), in which W(1/2) represents a half width at half maximum of a light emitting peak in a spectrum of the light emitting material that constitutes the light emitting layer; and 
a depth of the concave portions is 12 nm to 180 nm (see page 2, right column), 


Ishihara et al. do not explicitly state that an extraction wavelength g (nm) of light from the organic light emitting diode and a distance p (nm) between centers of the convex portions in the two-dimensional lattice structure are within a region surrounded by straight lines sequentially connecting the following coordinates A, B, C, D, E, F, G, H, I, J, and A in a graph illustrating a relationship between the light extraction wavelength and the distance, and does not teach that the cathodic conductive layer is formed from Ag. 
Feng et al. in figure 1(b) and related text an organic light emitting diode in which at least a cathodic conductive layer  “Silver” formed from Ag or an alloy containing 70% by mass or more of Ag, 
an organic electroluminescence layer that includes a light emitting layer containing an organic light emitting material, and 
an anodic conductive layer ITO formed from a transparent conductor are sequentially laminated on a substrate, and 
a two-dimensional lattice structure, in which a plurality of convex portions are periodically and two-dimensionally arranged, is provided on a surface of the cathodic conductive layer on an organic electroluminescence layer side;wherein an extraction wavelength g (nm) of light from the organic light emitting diode 
 a height of the convex portions is 12 nm to 180 nm (see figure 1(a), page 1, right column); and 
the two-dimensional lattice structure is a triangular lattice structure;A (g = 450, p = 258 + W(1/2)), B (g = 500, p = 319 + W(1/2)), C (g = 600, p = 406 + W(1/2)), D (g = 700, p = 484 + W(1/2)), g (g = 800, p = 561 + W(1/2)), F (g = 20800, p = 493- W(1/2)), a (g = 700, p = 425- W(1/2)), U (g = 600, p = 353- W(1/2)), I(g = 500, p = 262 - W(1/2)), and J (g = 450, p = 110 - W(1/2)), in which W(1/2)represents a half width at half maximum of a light emitting peak in a spectrum of thelight emitting material that constitutes the light emitting layer. 

Feng et al. do not explicitly state that an extraction wavelength g (nm) of light from the organic light emitting diode and a distance p (nm) between centers of the convex portions in the two-dimensional lattice structure are within a region surrounded by straight lines sequentially connecting the following coordinates A, B, C, D, E, F, G, H, I, J, and A in a graph illustrating a relationship between the light extraction wavelength and the distance. 
Ishihara et al. and Feng et al. are analogous art because they are directed to organic light emitting diodes and one of ordinary skill in the art would have had a reasonable 
Ishihara et al. and Feng et al. teach that the organic light emitting diode has a square lattice structure in which a plurality of truncated conical shaped convex portions are periodically and two-dimensionally ordered on a surface of an organic EL layer side of the cathode.  Therefore, in light of the emission spectrum of the organic light emitting diode and the lattice constant of the square lattice structure, it is understood that an extraction wavelength g (nm) of light from the organic light emitting diode and a lattice constant p (nm) of the square lattice structure is, or can be, within a region surrounded by straight lines sequentially connecting the coordinates A, B, C, D, E, F, G, H, I, J, and A.
It would have been obvious to a person of ordinary skill in the art at the time theinvention was made to form an extraction wavelength g (nm) of light from the organic light emitting diode and a distance p (nm) between centers of the convex portions in the two-dimensional lattice structure within a region surrounded by straight lines sequentially connecting the following coordinates A, B, C, D, E, F, G, H, I, J, and A in a graph illustrating a relationship between the light extraction wavelength and the distance, in the devices of Ishihara et al. and Feng et al., and to form the cathodic conductive layer from Ag in Ishihara et al.’s, in order to adjust and improve the refraction characteristics of the device and in order to improve the conductivity of the device, respectively. 
Regarding claims 2-3, prior art’s devices include the shape of the convex portions is a 
wherein the shape of the convex portions is a sinusoidal wave shape on the substrate, and the depth is 50 nm to 160 nm.
Regarding claims 4-5, prior art’s devices include an image display device and an illuminating device.


Response to Arguments
1.	Applicants argue that it is improper to combine Feng with Ishihara, because they devices are formed in different processes, and because “both Ishihara and the present invention require emission of light through the outermost layer, one having ordinary skill in the art would not see any reason to form the cathodic conductive layer from silver in Ishihara, to form the cathodic conductive layer from silver in Ishihara’s device in order to be able to combine Feng with Ishihara.

1.	In response to applicant's argument that one having ordinary skill in the art would not see any reason to form the cathodic conductive layer from silver in Ishihara’s device, it is noted that forming the cathodic conductive layer in Ishihara’s device from silver is not patentable because substitution of materials even when the substitution is new and useful is not patentable.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  


2.	Applicants argue that “Ishihara at best discloses a transparent anode (IZO), organic light-emitting layers (m-MTDATA, NPB and Alq3) and metallic cathode (Al) are fabricated on the glass substrate as shown in Figure 1 reproduced below.
Ishihara neither teaches the metallic cathode formed between the glass substrate and the organic light-emitting layers, nor the transparent anode formed over the lamination of the organic light-emitting layers, metallic cathode, and glass substrate. 

2.	Claim 1 does not recite that “the metallic cathode formed between the glass substrate and the organic light-emitting layers”, as argue by applicants.  Claim 1 recites a cathodic conductive layer Al laminated on the substrate (Glass substrate), an organic electroluminescence layer (m-MTDATA, NPB and Alq3) laminated on the cathodic conductive layer Al, and an anodic conductive layer IZO laminated on the organic electroluminescence layer (m-MTDATA, NPB and Alq3).
Clearly figure 1 of Ishihara depicts an organic electroluminescence layer (m-MTDATA, NPB and Alq3) laminated on the cathodic conductive layer Al, and an anodic conductive layer IZO laminated on the organic electroluminescence layer (m-MTDATA, NPB and Alq3).  Regarding the claimed limitation of a cathodic conductive layer Al laminated on the substrate (Glass substrate), it is noted that a laminated structure or material comprises layers which are fixed together to form a hard, flat structure.  
It is noted that claim 1 does not recite that “the transparent anode formed over the lamination of the organic light-emitting layers, metallic cathode, and glass substrate”, as argue by applicants.  Claim 1 recites that “the anodic conductive layer is laminated on the organic electroluminescence layer”.  Clearly, the anodic conductive layer is laminated on the top surface of the organic electroluminescence layer.

3.	Applicants argue that “Feng neither teaches the cathode layer formed between the substrate and the organic light-emitting layers, nor the anode layer formed over the lamination of the organic light-emitting layers, cathode layer, and substrate”. 

3.	As discussed above, with respect to Ishihara, the above passage is not recited in claim 1 or is taught by prior art’s reference.

4.	Applicants argue that “Combination of Ishihara and Feng Fails to Teach Structural Limitations of Claim 1”, because “Feng only discloses a top-emission OLED in which the relationship of grating period and wavelength produces an emission normal to the surface, while the claimed invention is a top-emission OLED in which the relationship of grating period and wavelength is optimized for light extraction efficiency. Feng indicates that the grating period should be adjusted to produce a top emission normal to the surface. Thus, no one having ordinary skill in the art would have developed the effect of the claimed invention over the description and the effect thereof 

4.	Applicants correctly state that “the claimed invention is a top-emission OLED in which the relationship of grating period and wavelength is optimized for light extraction efficiency”.  Clearly, if applicants can optimize the relationship of grating period and wavelength for light extraction efficiency, so can an artisan who is skilled in the art.
Furthermore, it is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. The failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 232 (CCPA 1947); In re Reid, 179 F.2d 998, 1002 (CCPA 1950). 
When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re  Aller , 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).   

5.	Applicants argue that “although Feng discloses the production of a device with a “grating period” of 390 nm, which would appear to produce coordinates within the range enclosed by the polygon in Diagram B, Feng indicates that a grating period of 584 nm, which is outside of the polygon of Diagram B, is preferred because it exhibits a beam divergence of less than 4° from surface normal, and a grating period of 390 nm 

5.	Although Feng prefers to use one grating period for his invention, this does not mean that said one grating period is preferred to all and different structures which are disclosed by prior art.

6.	Applicants argue that “the present invention produces unexpected advantages that could not have been predicted by one having ordinary skill in the art, even in light of the cited prior art. 

6.	Applicants must provide evidence that the present invention produces unexpected advantages that could not have been predicted by one having ordinary skill in the art, even in light of the cited prior art.  
Furthermore, applicants must show that the grating period achieves unexpected results relative to the prior art range."  In re  Woodruff , 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





O.N.								/ORI NADAV/
8/16/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800